DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-11, 16-19, 22 and 23 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive. Applicant contends the prior art references fail to teach the amended limitations. The Examiner respectfully disagrees.
Specifically, the Applicant argues the prior art fails to teach wherein the surface modifier includes a rosin derivative surface modifier or a polysiloxane based surface modifier. However, Hu, in [0107], teaches the use of a polysiloxane based substance modifier to create the surface modification layer. Additionally, Srinivas teaches the use of siloxane and siloxane precursors in [0065]. As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al., US PG-Pub 2013/0056244, hereinafter Srinivas, in view of Hu et al., US PG-Pub 2019/0172600, hereinafter Hu. 
Regarding Claim 1, Srinivas teaches a method for manufacturing (Title) a patterned silver nanowire film ([0059], [0071]), comprising: 
forming a patterned surface modification layer (embedding surface 156 of host material 158) having a first pattern (Fig. 13, showing the substrate has a first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]) on a substrate (substrate 160), wherein an exposed portion of the substrate is not covered by the surface modification layer ([0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); 
coating a silver nanowire solution (additives 154) on the patterned surface modification layer and the exposed portion of the substrate (Fig. 1B, and corresponding descriptions; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]) that is not covered by the surface modification layer ([0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the surface modification layer being used to guide the silver nanowire solution ([0249]-[0251]) to automatically scatter on the surface modification layer ([0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); 
performing a baking process to cure the silver nanowire solution to form the patterned silver nanowire film ([0071], noting how a baking process is used) having a second pattern (Fig. 13, showing the silver nanowire is embedded onto the substrate and fills the first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), are complementary to the first pattern of the surface modification layer (Fig. 13, ; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the first pattern and the second pattern collectively cover the entire substrate (Fig. 13, showing two patterns cover the entire substrate; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); and
wherein the surface modification layer is formed by a surface modifier ([0065], [0170]).
However, Srinivas does not explicitly teach the silver nanowire solution to gather onto the portion of the substrate that is not covered by the surface modification layer; and the surface modifier includes a rosin derivative surface modifier or a polysiloxane based surface modifier.
Hu teaches the silver nanowire solution to gather onto the exposed portion of the substrate that is not covered by the surface modification layer (Hu: [0129]; [0094]-[0114]); and 
the surface modifier includes a rosin derivative surface modifier or a polysiloxane based surface modifier (Hu: [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silver nanowire coated on the side of the substrate and the use of polysiloxane as taught by Hu into the device taught by Srinivas in order to fabricate touch sensors on the side of the device and provide a suitable polymer for the film (Hu: [0129], [0107]), thereby creating a more versatile device.
Regarding Claim 5, Srinivas, as modified by Hu, teaches the method according to Claim 4, wherein the surface modification layer is formed by the following steps: 
Srinivas: [0229], noting a stamp is used); 
coating a patterned surface modifier onto the transfer plate (Srinivas: [0229], noting the stamp is a patterned stamp); 
transferring the surface modifier from the transfer plate to the substrate by a transfer printing method (Srinivas: [0229], noting the pattern on the bottom of the stamp can effectively be transferred to the polymide layer); and 
curing the surface modifier to form the surface modification layer (Srinivas: [0208], noting the patterned layer can be cured).
Regarding Claim 6, Srinivas, as modified by Hu, teaches the method according to Claim 5, wherein the surface modifier in the first pattern is formed on the transfer plate by a screen printing method (Srinivas: [0233], noting a screen printing method may be used).
Regarding Claim 7, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of coating a silver nanowire solution on the substrate, the silver nanowire solution comprises a plurality of sliver nanowires which are distributed in a solvent of the silver nanowire solution (Srinivas: [0182], [0250]-[0251]).
Regarding Claim 8, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of coating a silver nanowire solution on the substrate, the silver nanowire solution has a concentration of 0.01 mg/mL to 10 mg/mL (Srinivas: [0247], noting the silver nanowire film has a formulation of about 4 mg/mL).
Regarding Claim 9, Srinivas, as modified by Hu, teaches the method according to Claim 7, wherein in the step of coating a silver nanowire solution on the substrate, the Srinivas: [0095], noting ethylene glycol and isopropanol can be used as solvents).
Regarding Claim 10, Srinivas, as modified by Hu,  teaches a method for manufacturing a touch screen (Srinivas: [0223]-[0225]), wherein, the touch screen comprises a patterned silver nanowire film ([0059], [0071]) which is manufactured by the method for manufacturing a patterned silver nanowire film according to Claim 1 (See Rejection of Claim 1 above).
Regarding Claim 11, Srinivas teaches a touch screen ([0223]-[0225]), comprising: 
a substrate (substrate 160); 
a patterned surface modification layer (embedding surface 156 of host material 158) formed on the substrate (Fig. 1B, and corresponding descriptions) and having a first pattern (Fig. 13, showing the substrate has a first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); and 
a patterned silver nanowire film ([0059], [0071]);
wherein the silver nanowire film has a second pattern (Fig. 13, showing the silver nanowire is embedded onto the substrate and fills the first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]) complementary to the first pattern of the surface modification layer (Fig. 13, showing the two patterns cover the entire substrate; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the first pattern and the second pattern collectively cover the entire substrate (Fig. 13, showing the two patterns cover the entire substrate; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]).

Hu teaches the patterned silver nanowire film formed on an exposed portion of the substrate that is not covered by the surface modification layer (Hu: [0129]; [0094]-[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silver nanowire coated on the side of the substrate as taught by Hu into the device taught by Srinivas in order to fabricate touch sensors on the side of the device (Hu: [0129]), thereby creating a more versatile device.
Srivinas, as modified by Hu, further teaches wherein the patterned silver nanowire film is manufactured by the method for manufacturing a patterned silver nanowire film according to Claim 1 (See Rejection of Claim 1 above).
Regarding Claim 16, Srinivas, as modified by Hu, teaches the touch screen according to Claim 15, wherein the surface modifier in the first pattern is formed on a transfer plate by a screen printing method (Srinivas: [0233], noting a screen printing method may be used).
Regarding Claim 17, Srinivas, as modified by Hu, teaches the touch screen according to Claim 11, wherein the silver nanowire film is formed from a silver nanowire solution comprising a plurality of sliver nanowires which are distributed in a solvent of the silver nanowire solution (Srinivas: [0182], [0250]-[0251]).
Regarding Claim 18, Srinivas, as modified by Hu, teaches the touch screen according to Claim 17, wherein the silver nanowire solution has a concentration of 0.01 Srinivas: [0247], noting the silver nanowire film has a formulation of about 4 mg/mL).
Regarding Claim 19, Srinivas, as modified by Hu, teaches the touch screen according to Claim 17, wherein the solvent of the silver nanowire solution is ethylene glycol or isopropanol (Srinivas: [0095], noting ethylene glycol and isopropanol can be used as solvents).
Regarding Claim 22, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein the substrate comprises a flexible substrate (Srinivas: [0064]; Hu: [0107]).
Regarding Claim 23, Srinivas, as modified by Hu, teaches the method according to Claim 22, wherein the flexible substrate comprises PET plastic (Srinivas: [0064]-[0065]; Hu: [0107]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, US PG-Pub 2015/0277616, teaches a method of forming a silver nanowire touch sensor using polysiloxane and PET;
Virkar et al., US PG-Pub 2018/0155558, teaches a method of forming a silver metal patterned nanostructured network using PET and polysiloxane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627